Citation Nr: 0903362	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-37 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to payment of educational assistance benefits 
under Chapter 30, Title 38, United States Code, for a flight 
training program for the period prior to January 5, 2005.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran served on active duty from July 1997 to August 
1999, plus additional subsequent active duty.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a determination by the Department of Veterans 
Affairs (VA) Atlanta, Georgia Regional Office (RO).  


FINDINGS OF FACT

1.  An Enrollment Certification, VA Form 22-1999, reflects 
that the veteran had flight training from August 28, 2004, to 
January 27, 2005.  

2.  The veteran's Application for VA Education Benefits, VA 
Form 22-1990, for training was not received by the VA until 
January 4, 2006.


CONCLUSION OF LAW

The criteria are not met for entitlement to educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, for periods of enrollment prior to January 5, 2005.  38 
C.F.R. § 21.7131(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Educational assistance benefits are available to a veteran 
who first becomes a member of the Armed Forces or first 
enters on active duty as a member of the Armed Forces after 
June 30, 1985, and who served at least three years of 
continuous active duty or in the case of an individual whose 
initial period of active duty is less than three years, 
serves at least two years of continuous active duty.  38 
U.S.C.A. § 3011.

The material facts in this case are not in dispute.  

The veteran's claim for Chapter 30 educational benefits (VA 
Form 22-1990) was received on January 4, 2006. 

Submitted in support of his claim was an Enrollment 
Certification, VA Form 22-1999, also received in January 
2006, certifying the veteran's enrollment in a flight 
training program during the period from August 28, 2004, to 
January 27, 2005.

In a May 2006 letter, the RO advised the veteran that his 
claim could not be paid because VA regulations prevent 
payment for training taken more than one year before receipt 
of the claim.  The RO later gave a partial allowance to grant 
payment for the small period of time that the veteran 
received training after January 5, 2005.  

The veteran asks that an exception be made to the regulations 
regarding commencing dates for Chapter 30 benefits in his 
case, as he had provided a completed application to the 
school, and through no fault of his own the school failed to 
forward the application to the VA.    

The veteran testified in support of his claim during a 
hearing held before a local hearing officer in February 2007.  
He stated that he had submitted the application to the flight 
school but they failed to submit it to the VA.  He stated 
that he had made a good faith effort to apply for benefits, 
but that he had not been able to follow up on his application 
due to three active duty deployments.  The veteran also 
presented an argument which was to the effect that he had an 
ongoing appeal with the Untied States Air Force to correct an 
error regarding his service dates, and that appeal was not 
resolved until December 2005.

To determine the merits of the veteran's appeal, it is 
necessary to review the law and regulations governing the 
assignment of commencing dates for Chapter 30 benefits. When 
an eligible veteran or service member enters or reenters into 
training (including a reentrance following a change of 
program or educational institution), the commencing date of 
his or her award of educational assistance will be determined 
as follows:
    If the award is the first award of educational assistance 
for the program of education the veteran or service member is 
pursuing, the commencing date of the award of educational 
assistance is the latest of:
    (A) The date the educational institution certifies under 
paragraph (b) or (c) of this section;
    (B) One year before the date of claim as determined by 
Sec. 21.1029(b);
    (C) The effective date of the approval of the course, or 
    (D) One year before the date VA receives the approval 
notice for the course.  See 38 C.F.R. § 21.7131(a).

Under 38 C.F.R. § 21.1029(b), the "date of claim" is the 
date on which a valid claim or application for educational 
assistance is considered to have been filed with VA, for 
purposes of determining the commencing date of an award of 
that educational assistance.
    (1) If an informal claim is filed and VA receives a 
formal claim 
within one year of the date VA requested it, or within such 
other period 
of time as provided by Sec. 21.1032, the date of claim, 
subject to the 
provisions of paragraph (b)(3) of this section, is the date 
VA received 
the informal claim.
    (2) If a formal claim is filed other than as described in 
paragraph 
(b)(1) of this section, the date of claim, subject to the 
provisions of 
paragraph (b)(3) of this section, is the date VA received the 
formal 
claim.
    (3) If a formal claim itself is abandoned and a new 
formal or 
informal claim is filed, the date of claim is as provided in 
paragraph 
(b)(1) or (b)(2) of this section, as appropriate.

The veteran's application for benefits and enrollment 
certificate were received by the RO on January 4, 2006.  The 
award of Chapter 30 benefits based on that application is 
only available for training up to 12 months prior, i.e. 
conducted no earlier than January 5, 2005.  A period of 
enrollment which occurred prior to that date, as is the case 
here, is not subject to retroactive payment of Chapter 30 
educational assistance benefits based on the veteran's claim 
in January 2006.

The veteran does not dispute the fact that his request was 
filed late.  As noted above, he contends in his statements 
and hearing testimony that there were extenuating 
circumstances and he should not be penalized for not making a 
timely application for benefits.  Unfortunately, there is no 
statutory or regulatory provision for any exceptions to the 
filing requirements that apply to this case.  The Board 
further notes that the veteran had not previously filed any 
document with VA which could be considered to be an informal 
claim.  The Board has reviewed the online VONAPP application 
which id undated.  On the second page the veteran indicates 
that this (application) if for January 2004, but goes on to 
state that there is not record of that claim so he is 
resubmitting.  The RO indicated in the SOC that this document 
was received in January 2006 and the Board accepts that as 
the date of receipt.  The veteran has not argued that this 
document was submitted electronically at an earlier date, and 
by the notation that it is a resubmission, the Board finds 
that it is more likely submitted as of the date the RO has 
indicated.  

The Board is bound by the applicable law and regulations when 
determining claims for VA benefits.  The regulatory criteria 
governing commencement dates of awards of Chapter 30 
educational assistance benefits are clear and specific, and 
the Board is bound by them.  Pursuant to these criteria, 
there is no basis upon which to grant the veteran Chapter 30 
benefits for periods of enrollment prior to January 5, 2005.  
Therefore, the Board finds that entitlement to educational 
benefits for completion of a flight training program for the 
period from August 28, 2004 to January 5, 2005, is not 
warranted.  See Taylor v. West, 11 Vet. App. 436 (1998) in 
which the United States Court of Appeals for Veterans Claims 
held that a veteran was not entitled to educational benefits 
under Chapter 30 where the commencing date was after the 
enrollment period.  As the law in this case is dispositive, 
the veteran's claim must be denied based on a lack of 
entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Finally, it is noted that the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  Congress, in enacting 
the statute, noted the importance of balancing the duty to 
assist with "the futility of requiring VA to develop claims 
where there is no reasonable possibility that the assistance 
would substantiate the claim." Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  When the law and not the evidence are 
dispositive of the claim, the VCAA is not applicable. See id. 
at 132.  As the law is dispositive in the instant claim, the 
VCAA is not applicable.  


ORDER

Entitlement to payment of educational assistance benefits 
under Chapter 30, Title 38, United States Code, for the 
completion of a job training program for the period prior to 
January 5, 2005, is denied.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


